 

EXHIBIT 10.01

 

 

Incremental FACILITY AMENDMENT, dated as of June 8, 2018 (this “Amendment”), to
the Credit Agreement (as defined below) among SMART Worldwide Holdings, Inc., a
Cayman Islands exempted company (“Holdings”), SMART Modular Technologies
(Global), Inc., a Cayman Islands exempted company (the “Parent Borrower”), SMART
Modular Technologies, Inc., a California corporation (the “Co- Borrower” and,
together with the Parent Borrower, the “Borrowers”), Barclays Bank PLC, as
Administrative Agent (the “Administrative Agent”), the Additional Term B Lenders
(as defined below) and the other Lenders party hereto (constituting the Required
Lenders).

 

RECITALS

 

A.        Holdings, the Borrowers, the Lenders party thereto from time to time
and the Administrative Agent are party to that certain Second Amended and
Restated Credit Agreement, dated as of August 9, 2017 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

 

B.        Pursuant to Section 2.20 of the Credit Agreement, the Borrowers may
establish Incremental Term Loans by, among other things, entering into one or
more Incremental Facility Amendments pursuant to the terms and conditions of the
Credit Agreement with each Additional Term Lender agreeing to provide such
Incremental Term Loans (each such Additional Term Lender agreeing to provide
Additional Term B Loans (as defined below) hereunder and any assignees thereof,
being referred to herein as an “Additional Term B Lender”).

 

C.        The Borrowers have requested a borrowing of Incremental Term Loans in
an aggregate principal amount of $60,000,000 (the “Additional Term B Loans”) as
a new tranche of term loans under the Credit Agreement (the “Additional Term B
Commitments”) which will be a new Class of Term Loans separate and apart from
the Term Loans outstanding under the Credit Agreement immediately prior to the
Incremental Facility Amendment Effective Date (as defined below) (the “Initial
Term Loans”), the proceeds of which will be used for funding the Penguin
Acquisition (as defined below) and fees and expenses related hereto and thereto.

 

D.        The Additional Term B Lenders party hereto have agreed to make the
Additional Term B Loans on the terms and conditions set forth herein.

 

AGREEMENTS

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Borrowers, the Additional Term B Lenders party hereto, the Administrative Agent
and the Required Lenders hereby agree as follows:

 



 





 

ARTICLE I.

Incremental Facility Amendment

 

SECTION 1.01. Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.03 of the Credit Agreement also apply to this Amendment.

 

SECTION 1.02. Additional Term B Commitments. i) Subject to the terms and
conditions set forth herein, on the Incremental Facility Amendment Effective
Date, each Additional Term B Lender party hereto agrees (1) that it shall be
considered a Lender and a Term Lender for all purposes under the Loan Documents
and agrees to be bound by the terms thereof and (2) to fund Additional Term B
Loans in an aggregate principal amount not to exceed the amount set forth
opposite such Additional Term B Lender’s name on Schedule A hereto.

 

(b)       The terms and provisions of the Additional Term B Loans shall be
identical to the terms and provisions of the Initial Term Loans and all terms of
the Credit Agreement applicable to the Initial Term Loans shall apply with equal
force to the Additional Term B Loans (other than with respect to the Prepayment
Premium payable pursuant to Section 2.11(h) of the Credit Agreement which will
apply to the Additional Term B Loans as amended hereby (as described in further
detail in Section 1.03(a)(viii) below) and as otherwise described in Section
1.03 below) and will constitute a new Class of Term Loans ranking pari passu in
right of payment and security with the Initial Term Loans for all purposes under
the Credit Agreement. The aggregate amount of the Additional Term B Loans made
under this Amendment shall be $60,000,000. The Borrowers shall use the proceeds
of the Additional Term B Loans as set forth in the recitals to this Amendment.

 

(c)       Each Additional Term B Lender, by delivering its signature page to
this Amendment and funding Additional Term B Loans on the Incremental Facility
Amendment Effective Date shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent and the Additional Term B Lenders on the Incremental Facility Amendment
Effective Date.

 

(d)       Pursuant to Section 2.20 of the Credit Agreement and subject to the
terms and conditions set forth herein, effective as of the Incremental Facility
Amendment Effective Date, for all purposes of the Loan Documents, (i) the
Additional Term B Commitments shall constitute “Term Commitments”, (ii) the
Additional Term B Loans shall constitute “Incremental Term Loans” and “Term
Loans” and (iii) each Additional Term B Lender shall constitute an “Additional
Term Lender”, a “Term Lender” and a “Lender” (if such Additional Term B Lender
is not already a Term Lender or Lender prior to the effectiveness of this
Amendment) and shall have all the rights and obligations of a Lender holding a
Term Commitment (or, following the making of an Additional Term B Loan, a
Term Loan), and other related terms will have correlative meanings mutatis
mutandis. Upon execution and delivery of this Amendment, the Administrative
Agent will record the Additional Term B Loans as being a new Class of Term Loans
ranking pari passu in right of payment and security with the Initial Term Loans.

 



2 





 

SECTION 1.03. Amendment of Credit Agreement. ii) Effective as of the Incremental
Facility Amendment Effective Date, the Credit Agreement is hereby amended as
follows:

 

(i)       The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01:

 

“Additional Term B Commitment” has the meaning assigned thereto in the First
Incremental Facility Amendment.

 

“Additional Term B Lender” has the meaning assigned thereto in the First
Incremental Facility Amendment.

 

“Additional Term B Loan” has the meaning assigned thereto in the First
Incremental Facility Amendment.

 

“First Incremental Facility Amendment” means the Incremental Facility Amendment
to this Agreement, dated as of June 8, 2018, among Holdings, the Borrowers, the
Additional Term B Lenders party thereto and the Administrative Agent.

 

“Incremental Facility Amendment Effective Date” has the meaning assigned thereto
in the First Incremental Facility Amendment.

 

“Penguin” means Penguin Computing, Inc., a California corporation.

 

“Penguin Acquisition Agreement” has the meaning assigned thereto in the First
Incremental Facility Amendment.

 

“Penguin Credit Agreement” has the meaning assigned thereto in the First
Incremental Facility Amendment.

 

“Penguin Credit Agreement Termination Date” means the date upon which all
principal, accrued, but unpaid interest, fees and other amounts (other than
contingent obligations not then due and payable) under the Penguin Credit
Agreement have been repaid in full and all commitments to lend and guarantees
and security in connection therewith have been terminated and/or released.

 

“Penguin Subsidiaries” means the direct or indirect Subsidiaries of Penguin that
are being acquired pursuant to the Penguin Acquisition Agreement (as defined in
the First Incremental Facility Amendment).

 

“Total Liquidity” means, at any time, (i) (x) the aggregate Revolving
Commitments of all Lenders minus (y) the aggregate Revolving Exposure of all
Lenders plus (ii) the aggregate amount of cash and Permitted Investments (in
each case, free and clear of all liens, other than Liens permitted pursuant to
Section 6.02) of the Parent Borrower and its Restricted

 



3 





 

Subsidiaries, excluding cash and Permitted Investments which are listed as
“restricted” on the consolidated balance sheet of the Parent Borrower and its
Restricted Subsidiaries as of such date.

 

(ii)       The definition of “Class” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

““Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Other Revolving Loans, Term Loans, Additional Term
B Loans, Incremental Term Loans, Other Term Loans or Swingline Loans, (b) any
Commitment, refers to whether such Commitment is a Revolving Commitment, Other
Revolving Commitment, Term Commitment, Additional Term B Commitment or Other
Term Commitment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments. Other
Term Commitments, Other Term Loans, Other Revolving Commitments (and the Other
Revolving Loans made pursuant thereto) and Incremental Term Loans that have
different terms and conditions shall be construed to be in different Classes.”

 

(iii)       The definition of “Loan Documents” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the text “the First Incremental
Facility Amendment,” after the text “any Refinancing Amendment,” appearing in
such definition.

 

(iv)       The definition of “Term Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

““Term Commitment” means, with respect to each Additional Term B Lender, the
commitment, if any, of such Lender to make an Additional Term B Loan hereunder
on the Incremental Facility Amendment Effective Date, expressed as an amount
representing the maximum principal amount of the Additional Term B Loan to be
made by such Additional Term B Lender hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08 and (b) reduced or increased
from time to time pursuant to assignments by or to such Additional Term B Lender
pursuant to an Assignment and Assumption. The amount of each Additional Term B
Lender’s Term Commitment as of the Incremental Facility Amendment Effective Date
is set forth on Schedule A to the First Incremental Facility Amendment or in the
Assignment and Assumption pursuant to which such Additional Term B Lender shall
have assumed its Additional Term B Commitment, as the case may be. As of the
Incremental Facility Amendment Effective Date, the total Term Commitment is
$60,000,000. Such Term Commitment shall be reduced to $0 after the Additional
Term B Loans are made on the Incremental Facility Amendment Effective Date.”

 



4 





 

(v)       The definition of “Term Loan” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

““Term Loan” means (a) the Loans made pursuant to Section 2.01 on the Effective
Date and (b) the Additional Term B Loans made in accordance with Section 2.20 by
the Additional Term B Lenders on the Incremental Facility Amendment Effective
Date constituting Incremental Term Loans made pursuant to the First Incremental
Facility Amendment.”

 

(vi)       Section 2.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“Subject to the terms and conditions set forth herein and in the First
Incremental Term Facility Amendment, as applicable, (a) each Term Lender agrees
to make a Term Loan to the Borrowers on the Effective Date denominated in
dollars in a principal amount not exceeding its Term Commitment, (b) each
Additional Term B Lender agrees to make an Additional Term B Loan to the
Borrowers on the Incremental Facility Amendment Effective Date denominated in
dollars in a principal amount not exceeding its Additional Term B Commitment and
(c) each Revolving Lender agrees to make Revolving Loans to the Borrowers
denominated in dollars from time to time during the Revolving Availability
Period in an aggregate principal amount which will not result in such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.”

 

(vii)       Clause (a) of Section 2.10 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“Subject to adjustment pursuant to paragraph (c) of this Section, the Borrowers
shall repay (x) Term Borrowings made on the Effective Date on the last Friday of
each February, May, August and November in a principal amount of such Term Loans
equal to (i) the aggregate outstanding principal amount of such Term Loans
immediately after closing on the Effective Date multiplied by (ii) 2.50% and (y)
Additional Term B Loan Borrowings made on the Incremental Facility Amendment
Effective Date on the last Friday of each February, May, August and November
(commencing on November 30, 2018) in a principal amount of such Additional Term
B Loans equal to (i) the aggregate outstanding principal amount of such
Additional Term B Loans immediately after the Incremental Facility Amendment
Effective Date multiplied by (ii) 2.50%; provided that if any such date is not a
Business Day, such payments shall be due on the next succeeding Business Day.”

 



5 





 

(viii)       Section 2.11(h) of the Credit Agreement is hereby amended by adding
the following after the last sentence thereof:

 

“Notwithstanding anything in this Section 2.11(h) to the contrary, no Prepayment
Premium shall be payable in respect of the Additional Term B Loans during the
period commencing on the Incremental Facility Amendment Effective Date and
ending on the date that is two months following the Incremental Facility
Amendment Effective Date.”

 

(ix)       Section 2.20(a) of the Credit Agreement is hereby amended by adding
the following after the reference to “Incremental Cap at such time”:

 

“; provided that the incurrence of the Additional Term B Loans incurred on the
Incremental Facility Amendment Effective Date pursuant to the First Incremental
Facility Amendment may be incurred under this Section 2.20(a) without regard to
(and without any reduction of amounts available under) the Incremental Cap.”

 

(x)       Section 3.17 of the Credit Agreement is hereby amended by adding the
following as a new clause (c):

 

“and (c) the Additional Term B Loans made on the Incremental Facility Amendment
Effective Date to finance the Penguin Acquisition (as defined in the First
Incremental Facility Amendment) and fees and expenses incurred in connection
therewith and in connection with the First Incremental Facility Amendment.”

 

(xi)       Section 5.10 of the Credit Agreement is hereby amended by adding the
following text before the last sentence thereof:

 

“The proceeds of the Additional Term B Loans will be used to finance the Penguin
Acquisition (as defined in the First Incremental Facility Amendment) and fees
and expenses incurred in connection therewith and in connection with the First
Incremental Facility Amendment.”

 

(xii)       Section 5.11(a) of the Credit Agreement is hereby amended by adding
the following after each reference to “within 30 days”:

 

“(or, in the case of Penguin and the Penguin Subsidiaries, within 60 days)”;

 

(xiii)       Article VI of the Credit Agreement is hereby amended by adding the
following text as a new Section 6.11:

 

“Section 6.11. Penguin Acquisition Matters. Neither Holdings nor the Parent
Borrower will, nor will they permit any Restricted Subsidiary or Intermediate
Parent to, permit (i) the principal, accrued, but unpaid interest, fees and
other amounts outstanding under the Penguin Credit Agreement

 



6 





 

at any time to exceed the aggregate amount of such principal, accrued interest,
fees and other amounts outstanding on the Incremental Facility Amendment
Effective Date; (ii) Total Liquidity to be less than the amount permitted to
remain outstanding under clause (i), plus $5,000,000, at any time prior to the
Penguin Credit Agreement Termination Date; or (iii) the Penguin Credit Agreement
(or any fees, principal, interest or other amounts) or any liens related thereto
to remain outstanding for more than 60 days after the Incremental Facility
Amendment Effective Date.

 

SECTION 1.04. Amendment Effectiveness. Sections 1.02 and 1.03 of this Amendment
shall become effective as of the first date (the “Incremental Facility Amendment
Effective Date”) on which the following conditions have been satisfied or waived
(it being understood that each party hereto acknowledges that the amendments
described in Section 1.03 shall be deemed to occur immediately prior to the
amendments described in Section 1.02 and the incurrence of the Additional Term B
Loans):

 

(a)       The Administrative Agent and KKR Capital Markets LLC (the “Arranger”)
(or their counsel) shall have received from (i) the Borrowers, (ii) Holdings,
(iii) the Additional Term B Lenders party hereto, (iv) the Administrative Agent
and (v) the Required Lenders, either (x) counterparts of this Amendment signed
on behalf of such parties or (y) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmissions of signed signature pages) that such parties have signed
counterparts of this Amendment.

 

(b)       The obligation of the Additional Term B Lenders party hereto to make
Additional Term B Loans on the Incremental Facility Amendment Effective Date is
subject to the satisfaction of the following conditions:

 

(i)       Immediately before and after giving effect to the borrowing of the
Additional Term B Loans, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 of the Credit Agreement shall be satisfied on and as of the
Incremental Facility Amendment Effective Date.

 

(ii)       The Administrative Agent and the Additional Term B Lenders party
hereto shall have received a certificate of a Responsible Officer of either of
the Borrowers dated the Incremental Facility Amendment Effective Date,
certifying compliance with clause (i) above, clause (vii) below and Section 2.20
of the Credit Agreement (as modified hereby) with respect to the incurrence of
the Additional Term B Loans.

 

(iii)       The Administrative Agent and the Arranger shall have received a
written opinion (addressed to the Administrative Agent and the Additional Term B
Lenders and dated the Incremental Facility Amendment Effective Date) of Simpson
Thacher & Bartlett LLP, counsel for the Loan Parties. The Borrowers hereby
request such counsel to deliver such opinion.

 

(iv)       The Administrative Agent and the Arranger shall have received a copy
of (i) each Organizational Document of Holdings and the Borrowers certified, to
the

 



7 





 

extent applicable, as of a recent date by the applicable Governmental Authority
(or a representation that such Organizational Documents have not been amended
since the Effective Date), (ii) signature and incumbency of the Responsible
Officers of Holdings and the Borrowers executing the Loan Documents to which
such entity is a party (or a representation that such Responsible Officers are
the same as those whose signatures and incumbency certificates were delivered to
the Administrative Agent on the Effective Date), (iii) resolutions of the Board
of Directors and/or similar governing bodies of Holdings and the Borrowers
approving and authorizing the execution, delivery and performance of Holdings
and the Borrowers of this Amendment, certified as of the First Incremental Term
Facility Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment, and (iv) a good standing certificate (to the extent such concept
exists) from the applicable Governmental Authority of Holdings’ and the
Borrowers’ jurisdictions of incorporation, organization or formation.

 

(v)       The Administrative Agent shall have received a Borrowing Request in a
form reasonably acceptable to the Administrative Agent (and attaching a funds
flow) requesting that the Additional Term B Lenders make the Additional Term B
Loans to the Borrowers on the Incremental Facility Amendment Effective Date.

 

(vi)       The Administrative Agent and the Arranger shall have received all
documentation at least three Business Days prior to the Incremental Facility
Amendment Effective Date and other information about the Loan Parties that shall
have been reasonably requested in writing at least 10 Business Days prior to the
Incremental Facility Amendment Effective Date and that the Administrative Agent
or the Arranger have reasonably determined is required by United States
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation Title III of the
USA Patriot Act.

 

(vii)       The acquisition (the “Penguin Acquisition”) by a wholly-owned direct
or indirect Subsidiary of the Parent Borrower of the capital stock of Penguin,
shall have been consummated, or substantially simultaneously with the initial
borrowing under the Additional Term B Loans on the Incremental Facility
Amendment Effective Date, shall be consummated, in accordance with that certain
Agreement and Plan of Merger, dated as of the date hereof, by and among Penguin,
Glacier Acquisition Sub, Inc., SMART Global Holdings, Inc. and Fortis Advisors
LLC (the “Penguin Acquisition Agreement”) and the Administrative Agent shall
have received a copy of the Penguin Acquisition Agreement executed by each of
the parties thereto.

 

(viii)       The Administrative Agent and the Arranger shall have received, in
immediately available funds, payment or reimbursement of all reasonable and
documented costs, fees, out-of-pocket expenses, compensation and other amounts
then due and payable in connection with this Amendment, including, to the extent
invoiced at least two Business Days prior to the Incremental Facility Amendment
Effective Date, the reasonable fees, charges and disbursements of counsel for
the Administrative Agent and the Arranger.

 



8 





 

(ix)       The Borrower shall have paid to the Arranger the fees in the amounts
agreed in writing to be received on the Incremental Facility Amendment Effective
Date.

 

(x)       The Credit Agreement, dated as of January 8, 2018 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Penguin Credit Agreement”), between Wells Fargo Capital Finance, LLC and
Penguin, shall have been amended, waived or otherwise modified in a manner
reasonably necessary to permit the consummation of the Penguin Acquisition and
the transactions related thereto.

 

(c)       The Administrative Agent shall notify the Borrowers, the Additional
Term B Lenders and the other Lenders of the Incremental Facility Amendment
Effective Date and such notice shall be conclusive and binding.

 

ARTICLE II.

 

Miscellaneous

 

SECTION 2.01. Representations and Warranties. (a) To induce the other parties
hereto to enter into this Amendment, the Borrowers represent and warrant to the
Additional Term B Lenders and the Administrative Agent that, as of the
Incremental Facility Amendment Effective Date and after giving effect to the
transactions and amendments to occur on the Incremental Facility Amendment
Effective Date, this Amendment has been duly authorized, executed and delivered
by each of Holdings and the Borrowers and constitutes, and the Credit Agreement,
as amended hereby on the Incremental Facility Amendment Effective Date, will
constitute, its legal, valid and binding obligation, enforceable against each of
the Loan Parties in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(b)       The representations and warranties of each Loan Party set forth in the
Loan Documents are, after giving effect to this Amendment on such date, true and
correct in all material respects on and as of the Incremental Facility Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date).

 

(c)       After giving effect to this Amendment and the transactions
contemplated hereby on the relevant date, no Default or Event of Default has
occurred and is continuing on the Incremental Facility Amendment Effective Date.

 

(d)       Immediately after the consummation of the transactions contemplated
under this Amendment to occur on the Incremental Facility Amendment Effective
Date, the representation set forth in Section 3.14 of the Credit Agreement shall
be true and correct in all material respects on and as of the Incremental
Facility Amendment Effective Date with each reference therein to the “Effective
Date” and the “Transactions” being deemed to instead refer to the “Incremental
Facility Amendment Effective Date” and transactions contemplated under this
Amendment, respectively.

 



9 





 

(e)       Each of Holdings and the Borrowers hereby acknowledges and affirms
that:

 

(a)       all of the obligations, liabilities and indebtedness of each Loan
Party under each Loan Document are, and shall continue to be, in full force and
effect after giving effect to this Amendment and its guarantee, if any, of the
obligations, liabilities and indebtedness of each other Loan Party under the
Loan Documents shall extend to and cover the Additional Term B Loans and
interest thereon and fees and expenses and other obligations in respect thereof
and in respect of commitments related thereto, in each case, for the avoidance
of doubt, subject to the limitations provided for under the Credit Agreement
and/or any other Loan Document; and

 

(b)       all of the Liens and security interests created and arising under each
Loan Document are, and shall, subject to the limitations provided for under the
Credit Agreement and/or any other Loan Document, continue to be, in full force
and effect, and, assuming the proper filing of UCC financing statements (or
equivalent filings outside the United States) required pursuant to the Credit
Agreement and any Mortgages with respect to Mortgaged Property (including any
amendments thereto), the perfected status of each such Lien and security
interest continues, subject to any limitations set out in any applicable Loan
Document in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, after giving effect to this Amendment, as
collateral security for its obligations, liabilities and indebtedness under the
Credit Agreement and under its guarantees, if any, in the Loan Documents,
including, without limitation, the obligations under this Amendment.

 

SECTION 2.02. Effect of Amendment. iii) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  The parties hereto
acknowledge and agree that the amendment of the Credit Agreement pursuant to
this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Incremental
Facility Amendment Effective Date. Nothing herein shall be deemed to establish a
precedent for purposes of interpreting the provisions of the Credit Agreement or
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.  This Amendment shall apply to and be
effective only with respect to the provisions of the Credit Agreement and the
other Loan Documents specifically referred to herein.

 

(b)       On and after the Incremental Facility Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the Credit Agreement,
“thereunder”, “thereof”, “therein” or words of like import in any other Loan
Document, shall be deemed a reference to the Credit Agreement, as amended
hereby.  This Amendment shall constitute an Incremental Facility Amendment
entered into pursuant to Section 2.20 of the Credit

 



10 





 

Agreement and a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.

 

(c)       Within the time periods set forth on Schedule B hereto (or such later
date as the Administrative Agent and the Arranger may reasonably agree to in
writing), the Loan Parties shall execute and deliver the documentation, or take
such other actions, as set forth on Schedule B hereto.

 

SECTION 2.03. Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York. The provisions of
Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Amendment to
the same extent as if fully set forth herein.

 

SECTION 2.04. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and the Arranger for its reasonable out of pocket expenses
in connection with this Amendment and the transactions contemplated hereby,
including the reasonable fees, charges and disbursements of Kirkland & Ellis
LLP, counsel for the Arranger.

 

SECTION 2.05. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart hereof.

 

SECTION 2.06. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

11 





 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.

 

SMART WORLDWIDE HOLDINGS, INC., as Holdings       By:  /s/ Bruce Goldberg    
NAME: Bruce Goldberg
TITLE:   Vice President and Secretary

 

 





  SMART MODULAR TECHNOLOGIES (GLOBAL), INC., as the Parent Borrower       By: 
/s/ Bruce Goldberg     NAME: Bruce Goldberg
TITLE:   Vice President and Secretary

  

 

  SMART MODULAR TECHNOLOGIES, INC., as the Co-Borrower       By:  /s/ Bruce
Goldberg     NAME: Bruce Goldberg
TITLE:   Vice President and Secretary

  




[Signature Page to SMART Incremental Facility Amendment]



 

  BARCLAYS BANK PLC, as Administrative Agent       By:  /s/ Jeremy Hazan    
Name: Jeremy Hazan
Title:   Managing Director

 

 

[Signature Page to SMART Incremental Facility Amendment]



  

  CORPORATE CAPITAL TRUST, INC., as an

Additional Term B Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

 

 





 

CORPORATE CAPITAL TRUST II, as a Lender

and as an Additional Term B Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

 

 

 

KLP III CALIFORNIA UNLEVERED LTD., as an

Additional Term B Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

 



 

 

TACTICAL VALUE SPN - CALIFORNIA UNLEVERED LP, as an

Additional Term B Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

 

[Signature Page to SMART Incremental Facility Amendment]



 

  KKR-VIOLET CALIFORNIA L.P., as an

Additional Term B Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

 









 

 

LINCOLN INVESTMENT SOLUTIONS, INC.,

as a Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

 









 

 

KKR-VRS CREDIT PARTNERS L.P.,

as a Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

 





 

 

CDPQ AMERICAN FIXED INCOME, III L.P.,

as a Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

 







 

 

TACTICAL VALUE SPN - GLOBAL DIRECT

LENDING L.P., as a Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

  



[Signature Page to SMART Incremental Facility Amendment]



  

  JERSEY CITY FUNDING LLC, as a Lender       By:  /s/ Philip S. Davidson    
Name: Philip S. Davidson
Title:   Authorized Signatory

  





 

 

KKRLP II GERMAN FUNDING, LLC,

as a Lender

      By:  /s/ Philip S. Davidson     Name: Philip S. Davidson
Title:   Authorized Signatory

 









 

  KLP III FUNDING I LTD., as a Lender       By:  /s/ Philip S. Davidson   Name:
Philip S. Davidson
Title:   Authorized Signatory

 





[Signature Page to SMART Incremental Facility Amendment]



 

Schedule A

 

Additional Term B Lender Additional Term B Commitment Corporate Capital Trust,
Inc. $43,765,829.00 Corporate Capital Trust II $559,388.00 KLP III California
Unlevered Ltd. $9,725,953.00

Tactical Value SPN - California

Unlevered LP

$4,052,478.00 KKR-Violet California L.P. $1,896,352.00 Total $60,000,000

 

[Signature Page to SMART Incremental Facility Amendment]



 

Schedule A

 

Within 90 days after the Incremental Facility Amendment Effective Date (or such
later date as the Administrative Agent and the Arranger may reasonably agree to
in writing), the Loan Parties shall execute and deliver reaffirmations and
security confirmations as reasonably requested by the Administrative Agent or
the Arranger.

 



[Signature Page to SMART Incremental Facility Amendment]



 